DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objection
The drawings filed on 9/09/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
The title in each page header of the drawing should be corrected to match the application and/or docket number as filed. Appropriate correction is required.
Specification Objection
The disclosure is objected to because of the following informalities: 
THE SPECIFICATION: The title in each page header of the Specification should be corrected to match the application and/or docket number as filed.  Appropriate correction is required.
THE ABSTRACT: The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new 
Claim Objection
Claim 18 is objected to because of the following informalities:  
Claim 18, at line 2nd, after “in” and before “field”, an “a” should be inserted to be read as “in a field of a beacon frame”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-1 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kafle (US Pub. 2010/0214169) in view of Chen et al. (US Pub. 2013/0059544, hereinafter “Chen”)
Regarding claims 1 and 10, Kafle discloses a wireless transmit receive unit (WTRU) apparatus for beamforming training {Kafle: Figs. 1A-B, [0029]-[0031]: two mobile stations: initiator STA-A and responder STA-B comprising beamforming antennas 102 and 112 respectively for beamforming training}, the apparatus comprising:
a processor (120), a receiver operatively connected to the processor {Kafle: Fig. 3: 352, [0037]: receiver 351 coupled to phase control unit 360}, the receiver (140, 352) and processor (120, 360) configure to receive an indication (SEC-CDOWN, SECID), from an access point or a personal basic service set control point (AP/PCP), within a beacon frame during a beamforming training allocation, of a number of space time slots (STSs) for a specific sector of the AP/PCP {Kafle: Figs. 4-5: [0040]; [0048]-[0050]; Figs. 8-10: [0068]-[0069]; [0072]: STAT-B receiving BT frames or X-BFT frames with assigned time slots for BT feedback responses};
a transmitter operatively coupled to the processor (140,304 coupled to 120,360), the transmitter and processor configure to send a signal via a sector corresponding to the specific sector of the AP/PCP in one or more [[randomly]] selected STSs from the number of STSs {Kafle: Figs. 10-11: [0070]-[0072]: the receiver STAT-B performs beam refinement after setup connection with initiator STAT-A by sending few frames in forward direction until a good feedback is received from initiator STAT-A to select the best BT feedback frame for further reverse link communication}; and
the receiver and processor further configure to receive an acknowledgement (ACK) confirming the signal was received by the AP/PCP {Kafle: Figs. 4-5: [0040]; [0048]-[0050]; Fig. 8-10: [0069]-[0070]: Initiator STAT-A transmits acknowledgement (ACK) after receiving BT feedback from the responder STAT-B}.
However, Kafle fails to disclose sending a signal via a sector corresponding to the specific sector of the AP/PCP in one or more [[randomly]] selected STSs from the number of STSs.
Chen discloses the transmitter sending a signal via a sector corresponding to the specific sector of the AP/PCP in one or more [[randomly]] selected STSs from the number of STSs {Chen: Fig. 1: [0004]-[0005]; Figs. 3-4: [0021]-[0023]; Fig. 6A-B; [0028]: the device scans for a sector by transmitting in different sector a randomized time after the beginning of the time slot from a number of plurality of time slots of all the sectors}.
Similarly to Kafle, Chen shares the same  field of endeavor in providing beamforming discovery in a wireless communication system; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of  Chen and Kafle before him before the effective filing date of the claimed Chen to Kafle, as with the space time slot (STS) selection, Kafle’s user device can therefore randomly control the allocation of number of beamforming training (BFT) slots to optimize the signal quality due to unstable connections  and lost packets retransmission to improve the overall operational efficiency of wireless communication system {Kafle: [0006]}.
Regarding claims 2 and 11, Kafle and Chen disclose the method and the WTRU of claim 1/10, wherein the ACK is received in a sector of a sector sweep from an AP {Kafle: Figs. 6-7: [0053]-[0059]: normal BFT frame including field B15 to request an acknowledge sent to the transmitter during uplink TxSS. Fig. 14: [0084]: The ACK response is transmitted by initiator (i.e. AP) in a response to a responder TxSS}.
Regarding claims 3 and 12, Kafle and Chen disclose the WTRU of claim 1/10, wherein the WTRIJ is an enhanced directional multi-gigabit (EDMG) station {Kafle: [0004]-{0006]: the wireless devices are targeted to operate in multi-gigabit bandwidth of millimeter wave environment}.
Regarding claims 4 and 13, Kafle and Chen disclose the WTRU of claim 10, wherein the signal is sent in a direction based on training that occurred during a beacon transmission interval (BTI) {Kafle: Fig. 4: [0040]; [0048]: association-beamforming training (A-BFT) is allocated with number of slots. Figs. 6-7: [0053]-[0059J: the BFT frame is configured with transmission direction (Fig. 6: BO indicates FWD or REV direction) during transmission of sector sweep (1xSS) operation}.
Regarding claims 5 and 14, Kafle and Chen disclose the WTRU of claim 10, wherein the number of STSs for the specific sector may be an equal or unequal number compared to another sector {Kafle: Fig. 4, [0040]; {0048}: association-beamforming training (A-BFT) is allocated with number of slots. Figs. 6-7: [0053]-[059]: Bits B3-B8 define count down values for each transmit sector sweep (TxSS) frame of the REV uplink or FWD downlink sector sweep transmission}.
Regarding claims 7 and 16, Kafle and Chen disclose the WTRU of claim 10, wherein the AP/PCP that sent the indication of the number of STSs associated with the WTRU {Kafle: Fig. 4, [0040]; [0048]-[0049]: association-beamforming training (A-BFT) is allocated with number of slots. Beam training is send from PCP to associated radio station STAT-B}.
Regarding claims 8 and 17, Kafle and Chen disclose the WTRU of claim 10, wherein the AP/PCP that sent the indication of the number of STSs unassociated with the WTRU {Chen: Fig. 3: [0023]; [0025]: discovery frame is transmitted to devices in sector unassociated with the AP/PCP}.
Regarding claims 9 and 18, Kafle and Chen disclose the WTRU of claim 10, wherein the number of STSs may be indicated in field of the beacon frame {Kafle: Fig. 4, [0040]; [0048]-[0049]: association-beamforming training (A-BFT) is allocated with number of slots. Figs. 6-7: [0053]-[059]: Bits B3-B8 define count down number of timeslots for each transmit sector sweep (TxSS) frame of the REV uplink or FWD downlink sector sweep transmission}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Islam et al. (US Patent 10405348) teaches a system with slotted transmission and directional reception of RTS.
	Liu et al. (US Pub. 2015/0049744) teaches an efficient format of beacon announcement and beamforming training frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

April 27, 2021